Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Bernard Dixon, Appellant                              Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No. CV-
No. 06-14-00031-CV         v.                         41193).    Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
Pilgrim Bank, Appellee                                Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Bernard Dixon, pay all costs of this appeal.


                                                      RENDERED JUNE 18, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk